DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 


Response to Amendment 
Applicant's response to the last Office Action, filed on 9/22/2021 has been entered and made of record.

Response to Arguments
Applicant's arguments with respect to claims 5, 14, and 19 have been considered but are moot in view of the new grounds of rejection. 

	
	
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 5, 6, 8, 9, 12-24, 26, 27, 29, 30, 32 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bagai (US 2006/0092440) in view of Reed (US 6,590,996) in view of Varma (Non-Patent Literature titled “Fast Split Arithmetic Encoder Architectures and Perceptual Coding Methods for Enhanced JPEG2000 Performance”).

Regarding claim 5, Bagai teaches a method comprising: obtaining data representing imagery (see para. 0025, where Bagai discusses obtaining an image);
transforming the data representing imagery into a luminance and chrominance color space (see figure 2, para. 0025, where Bagai discusses transforming color space image data of the scene to a luminance and chrominance color space);
 (see para. 0028, claim 19, where Bagai discusses weights k1 and k2 that minimize visible noise when performing transformation).
Bagai does not expressly teach determining a visibility change for local image areas associated with an encoded signal through use of a plurality of luminance and chrominance channel-specific contrast sensitivity functions associated with the transformed data in the luminance and chrominance color space; applying the determined embedding weights to pixels in an embedding color space, the embedding weights collectively conveying the encoded signal.
However, Reed teaches applying the determined embedding weights to pixels in an embedding color space, the embedding weights collectively conveying the encoded signal (see figure 1, figure 25, col. 6 lines 33-45, col. 38 line 55-col. 39 line 48, where Reed discusses watermark embedding in selected color pixels to output an encoded signal, the watermark is encoded into color channels).
Motivation to combine may be gleaned from the prior art considered.  It would have been obvious at the time the invention was made to one of ordinary skill in the art to modify the invention of Bagai with Reed to derive at the invention of claim 5.  The result would have been expected, routine, and predictable in order to perform color image transformation.  
The determination of obviousness is predicated upon the following:  One skilled in the art would have been motivated to modify Bagai in this manner in order to improve color image transformation and encoding by watermarking color values that correctly modify the image to a desired visual output.  Furthermore, the prior art collectively includes each element claimed (though not all in the same reference), and one of ordinary skill in the art could have combined the elements in this manner explained using known engineering design, interface and/or programming techniques, without changing a fundamental operating principle of Bagai, while the teaching of Reed continues to perform the same function as originally taught prior to being combined, in order to produce the repeatable and 
Varma teaches determining a visibility change for local image areas associated with an encoded signal through use of a plurality of luminance and chrominance channel-specific contrast sensitivity functions associated with the transformed data in the luminance and chrominance color space (see abstract, figure 3.2, pages 21-24, where Varma discusses JPEG2000 standard includes a perceptual weighting method based on the contrast sensitivity function (CSF) for luminance and chrominance.  Sensitivity of human vision changes over spatial frequency.  The JPEG2000 standard computes the perceptual weights as an average of the CSF within the spatial frequency subband).
Motivation to combine may be gleaned from the prior art considered.  It would have been obvious at the time the invention was made to one of ordinary skill in the art to modify the invention of Bagai and Reed with Varma to derive at the invention of claim 5.  The result would have been expected, routine, and predictable in order to perform color image transformation.  
The determination of obviousness is predicated upon the following:  One skilled in the art would have been motivated to modify Bagai and Reed in this manner in order to improve color image transformation and encoding by watermarking color values that correctly modify the image to a desired visual output using a contrast sensitivity function.  Furthermore, the prior art collectively includes each element claimed (though not all in the same reference), and one of ordinary skill in the art could have combined the elements in this manner explained using known engineering design, interface and/or programming techniques, without changing a fundamental operating principle of Bagai and Reed, while the teaching of Varma continues to perform the same function as originally taught prior to being 

Regarding claim 6, Reed teaches in which said transforming utilizes profiles including sets of data to represent image information (see figure 1, figure 25, col. 6 lines 33-45, col. 38 line 55-col. 39 line 48, where Reed discusses adjusting color pixels).
The same motivation of claim 5 is applied to claim 6.  Motivation to combine may be gleaned from the prior art considered.  It would have been obvious at the time the invention was made to one of ordinary skill in the art to modify the invention of Bagai and Reed with Varma to derive at the invention of claim 6.  The result would have been expected, routine, and predictable in order to perform color image transformation.  

Regarding claim 8, Reed teaches in which the data representing imagery comprises data representing pixel information, in which said applying comprises altering the data representing pixel information (see figure 1, figure 25, col. 6 lines 33-45, col. 38 line 55-col. 39 line 48, where Reed discusses adjusting color pixels).
The same motivation of claim 5 is applied to claim 8.  Motivation to combine may be gleaned from the prior art considered.  It would have been obvious at the time the invention was made to one of ordinary skill in the art to modify the invention of Bagai and Reed with Varma to derive at the invention 

Regarding claim 9, Reed teaches and prior to said applying, further comprising transforming the determined embedding weights into the embedding color space (see figure 1, figure 25, col. 6 lines 33-45, col. 38 line 55-col. 39 line 48, where Reed discusses watermark embedding in selected color pixels to output an encoded signal, the watermark is encoded into color channels).
The same motivation of claim 5 is applied to claim 9.  Motivation to combine may be gleaned from the prior art considered.  It would have been obvious at the time the invention was made to one of ordinary skill in the art to modify the invention of Bagai and Reed with Varma to derive at the invention of claim 9.  The result would have been expected, routine, and predictable in order to perform color image transformation.  

Regarding claim 12, Reed teaches in which the encoded signal comprises digital watermarking (see figure 1, figure 25, col. 6 lines 33-45, col. 38 line 55-col. 39 line 48, where Reed discusses watermark embedding in selected color pixels to output an encoded signal, the watermark is encoded into color channels).
The same motivation of claim 5 is applied to claim 12.  Motivation to combine may be gleaned from the prior art considered.  It would have been obvious at the time the invention was made to one of ordinary skill in the art to modify the invention of Bagai and Reed with Varma to derive at the invention of claim 12.  The result would have been expected, routine, and predictable in order to perform color image transformation.  

 (see figure 1, figure 25, col. 6 lines 33-45, col. 38 line 55-col. 39 line 48, where Reed discusses watermark embedding in selected color pixels to output an encoded signal).
The same motivation of claim 5 is applied to claim 13.  Motivation to combine may be gleaned from the prior art considered.  It would have been obvious at the time the invention was made to one of ordinary skill in the art to modify the invention of Bagai and Reed with Varma to derive at the invention of claim 13.  The result would have been expected, routine, and predictable in order to perform color image transformation.  

Claim 14 is rejected as applied to claim 5 as pertaining to a corresponding non-transitory computer readable medium.
Claim 15 is rejected as applied to claim 6 as pertaining to a corresponding non-transitory computer readable medium.
Claim 16 is rejected as applied to claim 8 as pertaining to a corresponding non-transitory computer readable medium.
Claim 17 is rejected as applied to claim 9 as pertaining to a corresponding non-transitory computer readable medium.
Claim 18 is rejected as applied to claim 12 as pertaining to a corresponding non-transitory computer readable medium.
Claim 19 is rejected as applied to claim 5 as pertaining to a corresponding apparatus.
Claim 20 is rejected as applied to claim 6 as pertaining to a corresponding apparatus.
Claim 21 is rejected as applied to claim 8 as pertaining to a corresponding apparatus.
Claim 22 is rejected as applied to claim 9 as pertaining to a corresponding apparatus.
Claim 23 is rejected as applied to claim 12 as pertaining to a corresponding apparatus.

Regarding claim 24, Bagai teaches in which the luminance and chrominance color space comprises an Lab color space (see figure 2, para. 0025, where Bagai discusses transforming color space image data of the scene to a Lab color space).
The same motivation of claim 5 is applied to claim 24.  Motivation to combine may be gleaned from the prior art considered.  It would have been obvious at the time the invention was made to one of ordinary skill in the art to modify the invention of Bagai and Reed with Varma to derive at the invention of claim 24.  The result would have been expected, routine, and predictable in order to perform color image transformation.  

Regarding claim 26, Bagai teaches in which the luminance and chrominance color space comprises a Yuv color space (see col. 4 lines 15-17, where Reed discusses image in the Yuv color space). 
The same motivation of claim 5 is applied to claim 26.  Motivation to combine may be gleaned from the prior art considered.  It would have been obvious at the time the invention was made to one of ordinary skill in the art to modify the invention of Bagai and Reed with Varma to derive at the invention of claim 26.  The result would have been expected, routine, and predictable in order to perform color image transformation.  

Claim 27 is rejected as applied to claim 24 as pertaining to a corresponding non-transitory computer readable medium.
Claim 29 is rejected as applied to claim 26 as pertaining to a corresponding non-transitory computer readable medium.
Claim 30 is rejected as applied to claim 24 as pertaining to a corresponding apparatus.
.

Allowable Subject Matter
Claims 25, 28, 31 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  No prior art was found to claim “in which the plurality of luminance and chrominance channel-specific contrast sensitivity functions comprise a Luminance contrast sensitivity function, an 'a' channel contrast sensitivity function and a 'b' channel contrast sensitivity function.”
	
	
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNY A CESE whose telephone number is (571) 270-1896.  The examiner can normally be reached on Monday – Friday, 9am – 4pm.
If attempts to reach the primary examiner by telephone are unsuccessful, the examiner’s supervisor, Claire Wang can be reached on (571) 270-1051.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Kenny A Cese/
Primary Examiner, Art Unit 2663